Citation Nr: 0026054	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-03 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In an August 2000 statement, the veteran's representative 
noted that the veteran was denied service connection for a 
psychiatric disorder in a January 1988 determination.  He 
argued that there was clear and unmistakable error in that 
decision in that the veteran was found to have psychological 
disturbances during service.  The representative also raised 
the issue of entitlement to service connection for headaches.  
These issues have not been properly developed or certified 
for appellate review at this time, and these matters are 
referred to the RO for such further action as is deemed 
appropriate.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is neither blind nor a patient in a nursing 
home.  

3.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living.  

4.  The veteran is rated 100 percent disabled due to paranoid 
type schizophrenia, but it is not shown that he has a 
separate disability or disabilities independently ratable at 
60 percent or more, or that he is substantially confined to 
his home or its immediate premises.  



CONCLUSION OF LAW

The criteria for an award of SMP based on a need for regular 
aid and attendance or being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991);§ 3.351, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), in that his claim 
is plausible under the law.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claim.  38 
U.S.C.A. § 5107.  In this regard, the Board notes that the 
veteran has been examined in connection with his claim for 
benefits and he and his representative have provided 
statements in support of his claim.  In these circumstances, 
the Board is satisfied that all available evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.351.

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502, 1521; 38 
C.F.R. § 3.351.  Determinations as to factual need for aid 
and attendance must be based upon actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a); see Turco v. 
Brown, 9 Vet. App. 222 (1996). 

In Turco, the Court held that in order to be awarded special 
monthly pension on the basis of the need for aid and 
attendance, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco v. Brown, at 224.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

A review of the record in this case reflects that the veteran 
was granted permanent and total disability benefits as of 
rating determination in March 1986, effective from January 
15, 1986.  This grant was primarily based on clinical 
findings made upon VA psychiatric examination in February 
1986.  

The record shows that the appellant was seen at a VA facility 
in September 1993 for complaints associated with a bicycle 
accident in April of that year.  He reported neck and low 
back pain as a result of this accident.  In November 1993, 
range of motion for the cervical spine was at less than 50 
percent in all ranges of motion.  He also complained of 
tingling in his left arm down to his fingertips.  Range of 
motion for the shoulders was reported as within normal 
limits.  A  home exercise program was instituted.  Later that 
month, the veteran continued to report cervical and thoracic 
area pain, but said that that he felt better.  

On a January 20, 1994, report, a private physician, Jon H. 
Whisler, M.D., reported that the veteran had only 50 percent 
neck motion in all spheres.  He had no spasm in the neck and 
was neurologically intact with excellent reflexes, normal 
strength, and no evidence of atrophy.  He had full range of 
motion of the back and was able to heel and toe walk without 
evidence of weakness.  Dr. Whisler reported on January 27, 
1994, that the veteran brought an X-ray, which showed 
narrowing of the C5-6 foramen bilaterally.  Degenerative 
arthritis of the right hip manifested by a rather large 
osteophyte on the right acetabulum was also noted.  

Upon VA general medical examination in October 1998, the 
veteran complained of constant back, right hip, and right 
shoulder pain.  He also reported numbness in the right hand.  
In spite of his musculoskeletal pain, he did physical 
fitness.  He had not been gainfully employed since 1987, but 
he did not receive Social Security benefits.  On examination, 
it was noted that his nutrition was good.  His blood pressure 
126/84, but he reported getting only 4 hours of sleep per 
night due to his complaints of pain.  He moved about the 
examining room and mounted and dismounted the examination 
table normally.  He was able "clumsily" to hop on either 
foot, heel and toe walk, and squat and rise.  Forward 
bending, lateral flexion, and rotation of the lumbar spine 
were normal, but backward extension was limited to 20 
degrees.  There appeared to be hypesthesia to light touch and 
pin prick in the fingertips of the right hand.  He exhibited 
full range of motion of the right hip on all ranges, but 
there was pain on motion and pain in the right buttock.  He 
had limitation of motion of both shoulders, and the right 
anterior shoulder was tender.  Right shoulder forward flexion 
was to 170 degrees, abduction was to 175 degrees, and 
backward extension was to 30 degrees.  Internal and external 
rotation adduction were normal.  The left shoulder showed 
forward flexion and adduction to 170 degrees and backward 
extension to 40 degrees.  Internal and external rotation 
adduction were normal.  

Flexion extension of the cervical spine was normal.  Left 
lateral flexion was to 30 degrees, right lateral flexion was 
to 35 degrees and left lateral rotation was to 60 degrees.  
Right lateral rotation was to 50 degrees.  With respect to 
the issue of need for aid and attendance, it was the 
examiner's impression that daily skilled service was not 
required.  

On VA psychiatric examination, also conducted on October 8, 
1998, the veteran reported memory lapses and schizophrenia.  
The veteran indicated that he was on medication for his 
psychiatric symptoms.  He reported that he went to the YMCA 
for exercise.  While he had no friends, he enjoyed watching 
television and playing cards with his girlfriend.  He 
reported problems with the "Mafioso" and reported that 
there had been attempts on his life.  His girlfriend 
accompanied him for this interview.  She had seen none of 
these things to which he reported.  He believed that people 
had been taking things from his house.  

On mental status examination, the veteran's immediate and 
remote memories were intact.  He was alert and oriented in 
all spheres.  His speech was characterized as rambling and 
hard to follow.  Thought process production was spontaneous.  
His continuity of thought was circumstantial and rambling.  
Thought content contained no suicidal ideation or homicidal 
ideation.  Diffuse and grandiose delusions were elicited.  He 
denied hallucinations, illusions, or feelings of unreality.  
His concentration was impaired.  His mood was reported as 
irritable, but his effect was appropriate.  His judgment and 
insight were estimated as poor.  The diagnosis was paranoid 
type schizophrenia.  His Global Assessment of Function (GAF) 
Scale score was listed as 35.  The examiner opined that the 
veteran was competent for VA purposes.  

On the same date the veteran was afforded an examination for 
aid and attendance or house bound status.  It was noted that 
the veteran was not hospitalized, and could walk without the 
assistance of another person up to one mile.  The examiner 
concluded that the veteran could leave his home without 
limitations, and noted that he did not need aids for 
locomotion.  The examiner concluded that daily skilled 
services were not indicated.

In a December 1998 rating decision, SMP was denied, but his 
disability rating for his nonservice-connected psychiatric 
disorder was increased to 100 percent.  This appeal ensued.  

On the foregoing record, it is clear that the veteran is not 
a patient in a nursing home, as he currently resides in his 
own home.  Likewise, it is not asserted, not is it indicated 
that he is blind or nearly so.  Furthermore, the record does 
not reflect that he is unable to dress or undress himself or 
to keep himself ordinarily clean and presentable.  The record 
also does not reflect that the veteran requires any 
assistance with the adjustment of any prosthetic or 
orthopedic appliances, nor does it show that he is incapable 
of feeding himself.  Similarly, there is no evidence showing 
an inability by the veteran to attend to the wants of nature; 
or an incapacity that requires care and assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  In this regard the Board notes 
that the examiner in October 1998 opined that the veteran did 
not require the daily personal health services of a skilled 
provided.

While his global assessment of function (GAF), is indicative 
of major impairment in several areas, the psychiatric 
examiner did not report, and the GAF does not indicate, that 
the veteran would be unable care for himself without 
assistance or would be unable to protect himself from the 
hazards incident to his environment.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 
4.130 (1999).  The veteran was found to be competent for VA 
purposes.  His ability to handle his VA funds, suggests that 
he would be capable of protecting himself from hazards 
incident to his environment, notwithstanding his reportedly 
poor judgment.

The foregoing evidence shows that the veteran does not have 
meet any of the factors listed in 38 C.F.R. § 3.352(a), thus 
he does not meet the criteria for an award of aid and 
attendance benefits, and accordingly, his appeal in that 
regard is denied.  

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it was previously noted that a claimant 
may qualify for those benefits if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17), the 
claimant has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or he is permanently housebound by reason of 
disability or disabilities.  This latter requirement is met 
when the claim is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward of clinical area, and when it is reasonable 
certain that the disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (1999).  

In this case, the veteran is rated as 100 percent disabled 
due to his paranoid schizophrenia pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9210.  Under that code, a 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Assuming that the veteran's schizophrenia can be 
considered permanent and total, meeting the first criteria 
for SMP at the housebound rate, the evidence shows that he 
does not have additional disabilities ratable at 60 percent, 
or that he is substantially confined to his home or its 
immediate premises.  

In addition to schizophrenia, the veteran also has been 
assigned 10 percent disability ratings for discogenic disease 
of the cervical spine (38 C.F.R. § 4.72, DCs 5293-5290); 
degenerative arthritis of the right hip (38 C.F.R. § 4.71a, 
DCs 5003, 5261); discogenic disease of the lumbosacral spine 
(38 C.F.R. § 4.72, DCs 5293-5290); and bicipital tendinitis 
of the right shoulder (38 C.F.R. § 4.71a, DC 5024, 5200-
5203).  These disabilities combine to a 30 percent 
evaluation.  38 C.F.R. § 4.25 (1999).

Any evaluation for limitation of motion of the cervical 
spine, right hip, lumbosacral spine, or right shoulder, as 
mentioned in the October 1998 examination report, would not 
approximate the criteria for a rating in excess of 10 percent 
under the Schedule for Rating Disabilities.  In this regard, 
the Board notes that any limitation of motion demonstrated in 
these joints is no more than slight.  See 4.71 Plate I and 
Plate II and the pertinent DCs provided in the paragraph 
above.  Furthermore, the evidence fails to show that the 
veteran is substantially confined to his dwelling and the 
immediate premises.  As indicated above, in spite of his 
musculoskeletal pain, he continues to leave the home to 
exercise.  He has a girlfriend, enjoys watching television 
and playing cards.  All of these facts are inconsistent with 
the veteran's being confined to his dwelling or immediate 
premises.  Further on the examination for aid and attendance 
or housebound status it was found that the veteran could walk 
up to one mile and leave his home and its premises at will.  
Under the circumstances of this case, the Board concludes 
that the criteria for an award of SMP based on housebound 
status are not met.  


ORDER

Entitlement to SMP benefits based on the need for regular aid 
and attendance or being housebound is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 9 -


